20 F.3d 614
1994 A.M.C. 2112
Earl Wayne COATS, Plaintiff-Appellee, Cross-Appellant,v.PENROD DRILLING CORPORATION, et al., Defendants,Penrod Drilling Corporation and Hytorc, M.E.,Defendants-Appellants, Cross-Appellees.
No. 92-7378.
United States Court of Appeals,Fifth Circuit.
April 28, 1994.

James O. Dukes, Bryant, Clark, Dukes, Blakeslee, Ramsay & Hammond, Gulfport, MS, James O.M. Womack, Bernard H. Ticer, Burke & Mayer, New Orleans, LA, for Penrod.
William B. Gibbens, III, Gelpi, Sullivan, Carroll & Gibbens, P.C., New Orleans, LA, for Hytorc, M.E.
Maurice C. Hebert, Jr., David M. Flotte, Hebert, Mouledoux & Bland, New Orleans, LA, for appellee.
Appeals from the United States District Court for the Southern District of Mississippi.
ON SUGGESTIONS FOR REHEARING EN BANC
(Opinion October 18, 1993, 5 Cir., 1993, 5 F.3d 877)
Before POLITZ, Chief Judge, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.